

Exhibit 10.6

SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made this 21st
day of December, 2015, effective as of January 1, 2016 (the “Effective Date”),
by and between PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the
“Company”), and Anthony M. Sanfilippo, an individual (“Executive”), with respect
to the following facts and circumstances:
RECITALS


The Company and Executive entered into an Employment Agreement on August 18,
2014 (the “Employment Agreement”).


On December 16, 2014, the Company and Executive entered into that certain First
Amendment to the Employment Agreement, effective as of January 1, 2015 (the
“First Amendment” and together with the Employment Agreement, the “Agreement”).


The Company and Executive desire to amend the Agreement based on the terms
described in this Amendment.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
AMENDMENT
1.    Article 3, Section 3.2 of the Agreement (Annual and Other Bonuses) is
hereby deleted in its entirety and replaced with the following new Article 3,
Section 3.2:
“3.2    Annual and Other Bonuses. Executive shall be entitled to earn bonuses
with respect to each year of the Term during which Executive is employed under
this Agreement up to not less than Three Hundred Twenty Percent (320%) of his
base salary, with a targeted bonus of not less than One Hundred Sixty Percent
(160%) of Executive's base salary (such targeted bonus, as may be increased from
time to time, the “Target Bonus”), determined under the Company's Annual
Performance Based Plan for Executive Officers, or any successor Plan (the “Bonus
Plan”), provided that such percentages are subject to increase at the discretion
of the Committee. Any such bonus shall be based on performance criteria
developed by the Committee. Any such bonus shall be subject to (i) the Executive
being employed by the Company on the last day of the Company's fiscal year or
such later date as the Bonus Plan shall specify; and (ii) the Company’s Policy
on Recovery of Incentive Compensation in Event of Financial Restatement attached
as Appendix A hereto (or any successor policy). Any such bonus earned by
Executive shall be paid annually as soon as practicable (but in no event later
than March 15th) after the conclusion of the Company’s fiscal year, except for
any portion of the bonus which is paid in the Company's discretion in restricted
stock units or other equity award, and any portion of the bonus which Executive
shall elect to defer under the Company's deferred compensation plan. Bonuses
relative to partial years shall be prorated. Executive may also receive special
bonuses in addition to his annual bonus eligibility at the discretion of the
Board or the Committee; it being understood that there is no entitlement thereto
hereunder. Any bonuses paid hereunder shall be paid, in the Company’s
discretion, in cash, restricted stock units and/or other equity awards;
provided, however, that Executive’s allocation of cash, restricted stock units
and other equity awards shall be the same as that of other senior executives
offices for the year in question, except as may be provided under the Bonus
Plan.”

 
- 1 -
 

--------------------------------------------------------------------------------




2.    Except as modified herein, all other terms of the Agreement shall remain
in full force and effect. In the event of a conflict between the terms of the
Agreement and this Amendment, the terms of this Amendment shall apply. No
modification may be made to the Agreement or this Amendment except in writing
and signed by both the Company and Executive.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
EXECUTIVE
PINNACLE ENTERTAINMENT, INC.
 
 
 
 
 
 
 
 
 
/s/ Anthony M. Sanfilippo
By:
/s/ John A. Godfrey
Anthony M. Sanfilippo
 
John A. Godfrey, Executive Vice President,
 
 
General Counsel and Secretary
 
 
 
 
 
 


 
- 2 -
 